DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 02/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10797144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: 
the third columnar part being disposed between the first and second columnar parts in the first direction, the second direction being perpendicular to the stacking direction and oblique to the first direction; the first columnar part having a first diameter in the first direction inside the second electrode and a second diameter in the first direction inside a lowermost first electrode of the first electrodes, the first diameter being 

Claims 16, 18-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: 
a link portion positioned inside the semiconductor part and linked to the plurality of columnar parts, the link portion including a second semiconductor body linked to the first semiconductor body in each of the plurality of columnar parts; wherein the base body further includes an intermediate film provided between the first conductive film and the link portion, the intermediate film being insulative, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Shinohara (US PG Pub. No. 2012/0244673) discloses in Fig 1,2 & 11A/B a semiconductor device, comprising: a base body including a substrate (71), a first insulating film(72) provided on the substrate, a first conductive film(11a) provided on the first insulating film, and a semiconductor part (12a) provided on the first conductive film;
a stacked body (WL/25) provided above the base body, the stacked body including a plurality of conductive layers (WL) and a plurality of insulating layers (25), the conductive layers and the insulating layers being stacked alternately,
a plurality of columnar parts (CL) extending in a stacking direction of the stacked body, the plurality of columnar parts being positioned inside the stacked body, the plurality of columnar parts each including a first semiconductor body (left 20/36) and a memory film (30), the first semiconductor body extending in the stacking direction, the memory film 
a link portion (JP) positioned inside the semiconductor part (since JP may be positioned between multiple 12a, it may be considered inside) and linked to the plurality of columnar parts, the link portion including a second semiconductor body linked to the first semiconductor body in each of the plurality of columnar parts,
the second semiconductor body (right 20/36) extending in a direction along an upper surface (since right 20/36 and the upper surface of 11a both extend in the left/right direction, this may be interpreted as the second semiconductor body extending in a direction along an upper surface) of the first conductive film and being in contact with the semiconductor part (20/36 is in contact with 12a by way of 30) but does not disclose the relationship of a link portion positioned inside the semiconductor part and linked to the plurality of columnar parts, the link portion including a second semiconductor body linked to the first semiconductor body in each of the plurality of columnar parts and wherein the base body further includes an intermediate film provided between the first conductive film and the link portion, the intermediate film being insulative.  Therefore, it would not be obvious to make the semiconductor structure as claimed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819